DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20200196203 A1, hereinafter Yang) in view of Kaur (US 20210195686 A1).

Consider claim 1, Yang discloses a method in a user equipment (UE) comprising: 
[provisioning a subscriber identity module (SIM) for] a plurality of [preferred] telecommunication networks of a multi-network mobile edge computing (MEC) system, wherein each network of the plurality of preferred telecommunication networks are selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12);
 running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46); 
having a workload associated with the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40); and
upon detecting a degradation in a service associated with running the application on the first network, running the application on a second network of the plurality of [preferred] telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46).
However, Yang does not expressly disclose provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks.
In the same field of endeavor, Kaur discloses provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks (The system 100 may be configured to provide services, such as wireless communication services, to a user device 101 (e.g., a mobile phone, user equipment (UE), a dual subscriber identity module (SIM) dual standby (DSDS) device, a multi-SIM multi-standby device (MSMS) device, a mobile device, a smart device, laptop, tablet, computing device, etc.). A DSDS and/or multi-SIM configuration of the user device 101 may enable the user device 101 to connect to (e.g., attach, etc.) and/or be in communication with networks provided by, supported, by, and/or maintained by different service providers, such as a multi-system operator (MSO) network 117 and a mobile network operator (MNO) network 122. The user device may be configured to manage connections with and communications to the MSO network 117, the MNO network 123, or any other network-based, in part, on preferred network settings of the user device 101, paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

Consider claim 2, and as applied to claim 1, Kaur discloses wherein the SIM includes an eSIM or a dual SIM (a dual subscriber identity module (SIM) paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

Consider claim 3, and as applied to claim 1 above, Kaur discloses dynamically switching from the first network to the second network based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode (DSDS, paragraph 22;  An estimation of the mobility/operational state of the user device may be used to dynamically adjust settings of the user device 101, such as preferred network settings of the user device 101, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

 Consider claim 4, and as applied to claim 1 above, Yang discloses wherein having the workload of the application distributed among the edge-computing nodes of the first network includes:
 causing the first network to distribute the workload of the application among the edge-computing nodes of the first network (an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40).

Consider claim 5, and as applied to claim 1 above, Yang discloses having the workload of the application distributed among edge- computing nodes of the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64).

Consider claim 6, and as applied to claim 5 above, Yang discloses wherein having the workload of the application distributed among the edge-computing nodes of the second network includes:
 causing the second network to distribute the workload of the application among the edge-computing nodes of the second network (MEC network 115 may include various types of network devices that are illustrated in FIG. 1 as MEC devices 117, paragraph 28).

Consider claim 13, Yang discloses a system for a user equipment (UE) comprising: 
one or more processors (Fig. 4 and paragraph 69); 
[a subscriber identity module (SIM) communicatively coupled to the one or more processors]; and
 memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions that, when executed by the one or more processors (Fig. 4 and paragraph 69), cause the one or more processors to perform operations comprising: 
[provisioning the SIM for] a plurality of [preferred] telecommunication networks of a multi-network mobile edge computing (MEC) system, wherein each network of the plurality of preferred telecommunication networks are selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12), 
running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46), 
having a workload associated with the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40), 
upon detecting a degradation in a service associated with running the application on the first network, running the application on a second network of the plurality of preferred telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46), and 
having the workload of the application distributed among edge-computing nodes of the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64).
However, Yang does not expressly disclose a subscriber identity module (SIM) communicatively coupled to the one or more processors, or provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks.
In the same field of endeavor, Kaur discloses a subscriber identity module (SIM) communicatively coupled to the one or more processor (multi-SIM Module 115, Fig. 1), and  provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks (The system 100 may be configured to provide services, such as wireless communication services, to a user device 101 (e.g., a mobile phone, user equipment (UE), a dual subscriber identity module (SIM) dual standby (DSDS) device, a multi-SIM multi-standby device (MSMS) device, a mobile device, a smart device, laptop, tablet, computing device, etc.). A DSDS and/or multi-SIM configuration of the user device 101 may enable the user device 101 to connect to (e.g., attach, etc.) and/or be in communication with networks provided by, supported, by, and/or maintained by different service providers, such as a multi-system operator (MSO) network 117 and a mobile network operator (MNO) network 122. The user device may be configured to manage connections with and communications to the MSO network 117, the MNO network 123, or any other network-based, in part, on preferred network settings of the user device 101, paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

Consider claim 14, and as applied to claim 13 above, Kaur discloses wherein the SIM includes an eSIM or a dual SIM (a dual subscriber identity module (SIM) paragraph 24), and wherein running the application on the second network of the plurality of preferred telecommunication networks includes: dynamically switching from the first network to the second network based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode (DSDS, paragraph 22;  An estimation of the mobility/operational state of the user device may be used to dynamically adjust settings of the user device 101, such as preferred network settings of the user device 101, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

Consider claim 18, Yang discloses one or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to perform operations comprising (paragraph 101): 
[provisioning a subscriber identity module (SIM) of ] the UE for a plurality of preferred telecommunication networks of a multi-network mobile edge computing (MEC) system, each network of the plurality of preferred telecommunication networks selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12); 
running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46);
 having a workload of the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40) ; 
upon detecting a degradation in a service associated with running the application on the first network, dynamically switching from the first network to a second network of the plurality of [preferred] telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46);
running the application on the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64); and 
having the workload associated with the application distributed among edge-computing nodes of the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64).
However, Yang does not expressly disclose a plurality of preferred telecommunication networks; or based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode. 
In the same field of endeavor, Kaur discloses a  plurality of preferred telecommunication networks; or based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode (The system 100 may be configured to provide services, such as wireless communication services, to a user device 101 (e.g., a mobile phone, user equipment (UE), a dual subscriber identity module (SIM) dual standby (DSDS) device, a multi-SIM multi-standby device (MSMS) device, a mobile device, a smart device, laptop, tablet, computing device, etc.). A DSDS and/or multi-SIM configuration of the user device 101 may enable the user device 101 to connect to (e.g., attach, etc.) and/or be in communication with networks provided by, supported, by, and/or maintained by different service providers, such as a multi-system operator (MSO) network 117 and a mobile network operator (MNO) network 122. The user device may be configured to manage connections with and communications to the MSO network 117, the MNO network 123, or any other network-based, in part, on preferred network settings of the user device 101, paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang of Kaur, and further in view of Chaysinh et al (US 20210400568 A1, hereinafter Chaysinh).

Consider claim 7, and as applied to claim 1 above, the combination of Yang and Kaur does not expressly disclose wherein the network of the plurality of preferred telecommunication networks meeting the requirement of the application is based on a service level agreement (SLA) of the network associated with the UE.
In the same field of endeavor, Chaysinh discloses wherein the network of the plurality of preferred telecommunication networks meeting the edge-computing requirement of the application is based on a service level agreement (SLA) of the network associated with the UE (A customer (e.g., an application provider) may register with a service provider to make an application available for MEC services. For each application, the customer may designate an application policy that defines service parameters, such as achieving certain key performance indicators (KPIs) and/or service level agreements (SLAs) for the services. To ensure that an application achieves the required SLA for users in substantially any service location (e.g., LRE) in a coverage area (e.g., cell), application services (e.g., computation, storage, transport, etc., for the particular application) may be deployed in regional MEC clusters, paragraph 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Chaysinh with the teachings of Yang and Kaur to facilitate continuous connectivity throughout a travel route.

Consider claim 15, and as applied to claim 13 above, the combination of Yang and Kaur does not expressly disclose wherein the network of the plurality of preferred telecommunication networks meeting the requirement of the application is based on a service level agreement (SLA) associated with the UE.
In the same field of endeavor, Chaysinh discloses wherein the network of the plurality of preferred telecommunication networks meeting the requirement of the application is based on a service level agreement (SLA) associated with the UE (A customer (e.g., an application provider) may register with a service provider to make an application available for MEC services. For each application, the customer may designate an application policy that defines service parameters, such as achieving certain key performance indicators (KPIs) and/or service level agreements (SLAs) for the services. To ensure that an application achieves the required SLA for users in substantially any service location (e.g., LRE) in a coverage area (e.g., cell), application services (e.g., computation, storage, transport, etc., for the particular application) may be deployed in regional MEC clusters, paragraph 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Chaysinh with the teachings of Yang and Kaur to facilitate continuous connectivity throughout a travel route.

Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang of Kaur, further in view of Chaysinh, and further in view of Zhang et al (US 20120309391 A1, hereinafter Zhang).

Consider claim 8, and as applied to claim 7 above, Kaur discloses prior to running the application on the first network, further comprising: 
receiving an indication to activate the application (The processor 106 may include an application processor configured to run a specific application based on an application selection from the interface module 102, paragraph 41); and
scanning, based at least in part on the indication, for networks of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang and Chaysinh to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network, 
determining a priority level of each of the one or more networks; and selecting the first network based at least in part on a priority level of the first network.
In the same field of endeavor, Zhang discloses 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network (the storage device includes a Subscriber Identity Module (SIM). Moreover, the SIM includes an association of Public Land Mobile Networks (PLMNs) with Mobile Country Codes (MCCs). In some cases, the PLMNs are prioritized, paragraph 19; the mobile device retrieves pre-stored information identifying one or more networks for the determined location. Thereafter, the mobile device only searches for networks from the one or more identified networks, paragraph 43), 
determining a priority level of each of the one or more networks the mobile device further prioritizes its search within the identified one or more networks (For example, within the subset of PLMNs available within any single country, the UE may have contractual business arrangements with only a few PLMNs of that subset. In some cases, these business arrangements may be further arranged in order of preference, further streamlining the UE's search process (the UE searches for the most preferred PLMN; if the search is unsuccessful, the UE searches for the next most preferred PLMN, etc.), paragraph 44); and 
selecting the first network based at least in part on a priority level of the first network (The results of the UE's search are used by the UE to determine which PLMN to register with, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Yang, Kaur, and Chaysinh to quickly identify the highest priority PLMN.

Consider claim 16, and as applied to claim 15 above, Kaur discloses wherein the operations further comprise, prior to running the application on the first network: 
receiving an indication to activate the application (The processor 106 may include an application processor configured to run a specific application based on an application selection from the interface module 102, paragraph 41); and
scanning, based at least in part on the indication, for networks of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60). 
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network, 
determining a priority level of each of the one or more networks; and selecting the first network based at least in part on a priority level of the first network.
In the same field of endeavor, Zhang discloses 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network (the storage device includes a Subscriber Identity Module (SIM). Moreover, the SIM includes an association of Public Land Mobile Networks (PLMNs) with Mobile Country Codes (MCCs). In some cases, the PLMNs are prioritized , paragraph 19; the mobile device retrieves pre-stored information identifying one or more networks for the determined location. Thereafter, the mobile device only searches for networks from the one or more identified networks, paragraph 43), 
determining a priority level of each of the one or more networks (the mobile device further prioritizes its search within the identified one or more networks For example, within the subset of PLMNs available within any single country, the UE may have contractual business arrangements with only a few PLMNs of that subset. In some cases, these business arrangements may be further arranged in order of preference, further streamlining the UE's search process (the UE searches for the most preferred PLMN; if the search is unsuccessful, the UE searches for the next most preferred PLMN, etc.), paragraph 44); and
 selecting the first network based at least in part on a priority level of the first network (The results of the UE's search are used by the UE to determine which PLMN to register with, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Yang, Kaur, and Chaysinh to quickly identify the highest priority PLMN.

Consider claim 19, and as applied to claim 18 above, Kaur discloses wherein the operations further comprise, prior to running the application on the first network: 
receiving an indication to activate the application (The processor 106 may include an application processor configured to run a specific application based on an application selection from the interface module 102, paragraph 41); and
scanning, based at least in part on the indication, for networks of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60). 
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network, 
determining a priority level of each of the one or more networks; and selecting the first network based at least in part on a priority level of the first network.
In the same field of endeavor, Zhang discloses 
determining that one or more networks of the plurality of preferred telecommunication networks provisioned in the SIM are available based on a result of the scanning, the one or more networks including the first network (the storage device includes a Subscriber Identity Module (SIM). Moreover, the SIM includes an association of Public Land Mobile Networks (PLMNs) with Mobile Country Codes (MCCs). In some cases, the PLMNs are prioritized , paragraph 19; the mobile device retrieves pre-stored information identifying one or more networks for the determined location. Thereafter, the mobile device only searches for networks from the one or more identified networks, paragraph 43), 
determining a priority level of each of the one or more networks (the mobile device further prioritizes its search within the identified one or more networks For example, within the subset of PLMNs available within any single country, the UE may have contractual business arrangements with only a few PLMNs of that subset. In some cases, these business arrangements may be further arranged in order of preference, further streamlining the UE's search process (the UE searches for the most preferred PLMN; if the search is unsuccessful, the UE searches for the next most preferred PLMN, etc.), paragraph 44); and
 selecting the first network based at least in part on a priority level of the first network (The results of the UE's search are used by the UE to determine which PLMN to register with, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Yang, Kaur, and Chaysinh to quickly identify the highest priority PLMN.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang of Kaur, further in view of Chaysinh, further in view of Zhang, and further in view of Brisebois et al (US 20100099405 A1, hereinafter Brisebois).

Consider claim 9, and as applied to claim 8 above, the combination of Yang, Kaur, Chaysinh, and Zhang does not expressly disclose wherein the priority level of each of the one or more networks is based at least in part on a respective SLA of the one or more networks associated with the UE.
In the same field of endeavor, Brisebois discloses wherein the priority level of each of the one or more networks is based at least in part on a respective SLA of the one or more networks associated with the UE (the set of radio technology preference setting(s) and associated network selection behavior can be based upon at least one of a subscriber rate plan(s), or a service level agreement(s) (e.g., guaranteed bitrate, minimum/maximum bitrate, average bitrate, DL or UL bit error rate(s), packet error rate(s), or block error rate(s); DL or UL packet loss rate; link loss/recovery rate, traffic delay or latency . . . ) and resulting quality of service (QoS) expectations, which are a part of subscriber perceived service experience, see Fig. 4B and paragraph 43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Brisebois with the teachings of Yang, Kaur, Chaysinh, and Zhang to achieve a subscriber policy that promotes substantially optimal wireless network platform performance during a telecommunication.

Consider claim 10, and as applied to claim 9 above, Brisebois discloses wherein the SLA includes at least one of: a guaranteed maximum latency, or a specified amount of jitter (service level agreement(s) (e.g., guaranteed bitrate, minimum/maximum bitrate, average bitrate, DL or UL bit error rate(s), packet error rate(s), or block error rate(s); DL or UL packet loss rate; link loss/recovery rate, traffic delay or latency . . . ) paragraph 43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Brisebois with the teachings of Yang, Kaur, Chaysinh, and Zhang to achieve a subscriber policy that promotes substantially optimal wireless network platform performance during a telecommunication.

Claims 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang of Kaur, further in view of Chaysinh, further in view of Lee et al (US 20190069224 A1, hereinafter Lee), and further in view of Brisebois.

Consider claim 11, and as applied to claim 7 above, Kaur discloses wherein detecting the degradation in the service associated with running the application on the first network includes: 
detecting a degradation associated with a first communication condition between the first network and the UE (For example, the user device, when connected to and/or in communication with a mobile network operator (MNO) network, may switch the connection and/or communication to a multi-system operator (MSO) network. The switch may be based on different handover (e.g., hand-in, hand-out, etc.) criteria (e.g., one or more signals received and/or not received, etc.), conditions (e.g., network conditions, device-based-conditions, etc.), and/or configurations (e.g., preset device configurations, service provider-specific configurations, original equipment manufacturer (OEM) configurations, etc.). For example, the user device may use coverage based measurement criteria (e.g., service/communication provider signal detection, etc.), network/provider conditions/settings (e.g., congestion, data/user overload, device class preference, traffic conditions, etc.), and/or device-based conditions (e.g., operational status, rate of movement, or any other criteria, and/or conditions to determine when to transitions from a network associated with a subscription/service/provider to a network associated with a different subscription/service/provider, paragraph 23); 
scanning for networks, other than the first network, of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60); 
determining that one or more networks of the plurality of preferred telecommunication networks, other than the first network, are available based on a result of the scanning, the one or more networks including the second network (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62);
[determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE]; 
determining a communication condition between the UE and each of the one or more networks (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62); and 
selecting the second network based at least in part on [the priority  level of the second network and] the communication condition between the UE and the second network (the user device may connect to the second network, paragraph 65).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang and Chaysinh to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE; and selecting the second network based at least in part on the priority level of the second network and the communication condition between the UE and the second network.
In the same field of endeavor, Lee discloses determining a priority level of each of the one or more networks; and selecting the second network based at least in part on the priority level of the second network and the communication condition between the UE and the second network (When performing handover of FIGS. 7 and 8, the UE 10 may select a target wireless network to perform handover based on mapping information and priority information included in broadcast information described with reference to FIG. 6, paragraph 534).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Yang, Kaur, and Chaysinh to map an available wireless network to each category by classifying services into categories according to characteristics of a service in an environment in which a plurality of networks exist.
	Nonetheless, the combination of Yang, Kaur, Chaysinh, and Lee does not disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE.
In the same field of endeavor, Brisebois discloses determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE (the set of radio technology preference setting(s) and associated network selection behavior can be based upon at least one of a subscriber rate plan(s), or a service level agreement(s) (e.g., guaranteed bitrate, minimum/maximum bitrate, average bitrate, DL or UL bit error rate(s), packet error rate(s), or block error rate(s); DL or UL packet loss rate; link loss/recovery rate, traffic delay or latency . . . ) and resulting quality of service (QoS) expectations, which are a part of subscriber perceived service experience, see Fig. 4B and paragraph 43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Brisebois with the teachings of Yang, Kaur, Chaysinh, and Lee to achieve a subscriber policy that promotes substantially optimal wireless network platform performance during a telecommunication.

Consider claim 17, and as applied to claim 15 above, Kaur discloses wherein detecting the degradation in the service associated with running the application on the first network includes: 
detecting a degradation associated with a first communication condition between the first network and the UE (For example, the user device, when connected to and/or in communication with a mobile network operator (MNO) network, may switch the connection and/or communication to a multi-system operator (MSO) network. The switch may be based on different handover (e.g., hand-in, hand-out, etc.) criteria (e.g., one or more signals received and/or not received, etc.), conditions (e.g., network conditions, device-based-conditions, etc.), and/or configurations (e.g., preset device configurations, service provider-specific configurations, original equipment manufacturer (OEM) configurations, etc.). For example, the user device may use coverage based measurement criteria (e.g., service/communication provider signal detection, etc.), network/provider conditions/settings (e.g., congestion, data/user overload, device class preference, traffic conditions, etc.), and/or device-based conditions (e.g., operational status, rate of movement, or any other criteria, and/or conditions to determine when to transitions from a network associated with a subscription/service/provider to a network associated with a different subscription/service/provider, paragraph 23); 
scanning for networks, other than the first network, of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60); 
determining that one or more networks of the plurality of preferred telecommunication networks, other than the first network, are available based on a result of the scanning, the one or more networks including the second network (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62);
[determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE]; 
determining a communication condition between the UE and each of the one or more networks (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62); and 
selecting the second network based at least in part on [the priority of the second network and] the communication condition between the UE and the second network (the user device may connect to the second network, paragraph 65).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang and Chaysinh to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE; and selecting the second network based at least in part on the priority of the second network and the communication condition between the UE and the second network.
In the same field of endeavor, Lee discloses determining a priority level of each of the one or more networks; and selecting the second network based at least in part on the priority of the second network and the communication condition between the UE and the second network (When performing handover of FIGS. 7 and 8, the UE 10 may select a target wireless network to perform handover based on mapping information and priority information included in broadcast information described with reference to FIG. 6, paragraph 534).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Yang, Kaur, and Chaysinh to map an available wireless network to each category by classifying services into categories according to characteristics of a service in an environment in which a plurality of networks exist.
	Nonetheless, the combination of Yang, Kaur, Chaysinh, and Lee does not disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE.
In the same field of endeavor, Brisebois discloses determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE (the set of radio technology preference setting(s) and associated network selection behavior can be based upon at least one of a subscriber rate plan(s), or a service level agreement(s) (e.g., guaranteed bitrate, minimum/maximum bitrate, average bitrate, DL or UL bit error rate(s), packet error rate(s), or block error rate(s); DL or UL packet loss rate; link loss/recovery rate, traffic delay or latency . . . ) and resulting quality of service (QoS) expectations, which are a part of subscriber perceived service experience, see Fig. 4B and paragraph 43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Brisebois with the teachings of Yang, Kaur, Chaysinh, and Lee to achieve a subscriber policy that promotes substantially optimal wireless network platform performance during a telecommunication.

Consider claim 20, and as applied to claim 18 above, Kaur discloses wherein detecting the degradation in the service associated with running the application on the first network includes: 
detecting a degradation associated with a first communication condition between the first network and the UE (For example, the user device, when connected to and/or in communication with a mobile network operator (MNO) network, may switch the connection and/or communication to a multi-system operator (MSO) network. The switch may be based on different handover (e.g., hand-in, hand-out, etc.) criteria (e.g., one or more signals received and/or not received, etc.), conditions (e.g., network conditions, device-based-conditions, etc.), and/or configurations (e.g., preset device configurations, service provider-specific configurations, original equipment manufacturer (OEM) configurations, etc.). For example, the user device may use coverage based measurement criteria (e.g., service/communication provider signal detection, etc.), network/provider conditions/settings (e.g., congestion, data/user overload, device class preference, traffic conditions, etc.), and/or device-based conditions (e.g., operational status, rate of movement, or any other criteria, and/or conditions to determine when to transitions from a network associated with a subscription/service/provider to a network associated with a different subscription/service/provider, paragraph 23); 
scanning for networks, other than the first network, of the plurality of preferred telecommunication networks provisioned in the SIM (the user device may tune the transceiver to a specific frequency, for a duration, to monitor for the signal that indicates the presence of a second network, paragraph 60); 
determining that one or more networks of the plurality of preferred telecommunication networks, other than the first network, are available based on a result of the scanning, the one or more networks including the second network (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62);
[determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE]; 
determining a communication condition between the UE and each of the one or more networks (The user device may determine that the signal that indicates the presence of the second network is received for the threshold duration, paragraph 62); and 
selecting the second network based at least in part on [the priority of the second network and] the communication condition between the UE and the second network (the user device may connect to the second network, paragraph 65).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Kaur with the teachings of Yang and Chaysinh to dynamically determine configurations for preferred and/or offload networks and optimally switch connections between service provider networks.
However, the combination of Yang, Kaur, and Chaysinh does not expressly disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE; and selecting the second network based at least in part on the priority of the second network and the communication condition between the UE and the second network.
In the same field of endeavor, Lee discloses determining a priority level of each of the one or more networks; and selecting the second network based at least in part on the priority of the second network and the communication condition between the UE and the second network (When performing handover of FIGS. 7 and 8, the UE 10 may select a target wireless network to perform handover based on mapping information and priority information included in broadcast information described with reference to FIG. 6, paragraph 534).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Yang, Kaur, and Chaysinh to map an available wireless network to each category by classifying services into categories according to characteristics of a service in an environment in which a plurality of networks exist.
Nonetheless, the combination of Yang, Kaur, Chaysinh, and Lee does not disclose determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE.
In the same field of endeavor, Brisebois discloses determining a priority level of each of the one or more networks based on an SLA of a corresponding network with the UE (the set of radio technology preference setting(s) and associated network selection behavior can be based upon at least one of a subscriber rate plan(s), or a service level agreement(s) (e.g., guaranteed bitrate, minimum/maximum bitrate, average bitrate, DL or UL bit error rate(s), packet error rate(s), or block error rate(s); DL or UL packet loss rate; link loss/recovery rate, traffic delay or latency . . . ) and resulting quality of service (QoS) expectations, which are a part of subscriber perceived service experience, see Fig. 4B and paragraph 43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Brisebois with the teachings of Yang, Kaur, Chaysinh, and Lee to achieve a subscriber policy that promotes substantially optimal wireless network platform performance during a telecommunication.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kaur, further in view of Chaysinh, further in view of Lee, further in view of Brisebois, and further in view of Zhang.

Consider clam 12, and as applied to claim 11, the combination of Yang, Kaur, Chaysinh, Lee, and Brisebois does not expressly disclose
determining a location of the UE, wherein scanning for the another network of the plurality of preferred telecommunication networks includes: 
receiving a list of available networks of the plurality of preferred telecommunication networks based on the location; and 
scanning for the available networks of the plurality of preferred telecommunication networks.
	In the same field of endeavor Zhang discloses
determining a location of the UE (the mobile device determines its current location, paragraph 39), wherein scanning for the another network of the plurality of preferred telecommunication networks includes: 
receiving a list of available networks of the plurality of preferred telecommunication networks based on the location (the mobile device retrieves pre-stored information identifying one or more networks for the determined location, paragraph 43); and 
scanning for the available networks of the plurality of preferred telecommunication networks (the mobile device searches for the identified one or more networks for the determined location, paragraph 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Yang, Kaur, Chaysinh, Lee, and Brisebois to quickly identify the highest priority PLMN.


Claims 1, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20200196203 A1, hereinafter Yang) in view of Tsai et al  (US 20190007913 A1).

Consider claim 1, Yang discloses a method in a user equipment (UE) comprising: 
[provisioning a subscriber identity module (SIM) for] a plurality of [preferred] telecommunication networks of a multi-network mobile edge computing (MEC) system, wherein each network of the plurality of preferred telecommunication networks are selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12);
 running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46); 
having a workload associated with the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40); and 
upon detecting a degradation in a service associated with running the application on the first network, running the application on a second network of the plurality of [preferred] telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46).
However, Yang does not expressly disclose provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks.
In the same field of endeavor, Tsai discloses provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks (The communication network system 1 comprises a multiple subscriber identity module (SIM) user equipment 11, a first network 13 and a second network 15,  Fig.1 and paragraph 18; The people skilled in the art should easily understand that the networks can be operated by the same operator or by the respective operators, paragraph 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Tsai with the teachings of Yang to provide a re-synchronizing method for use in a multi-subscriber identity module (SIM) user equipment.


Consider claim 13, Yang discloses a system for a user equipment (UE) comprising: 
one or more processors (Fig. 4 and paragraph 69); 
[a subscriber identity module (SIM) communicatively coupled to the one or more processors]; and
 memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions that, when executed by the one or more processors (Fig. 4 and paragraph 69), cause the one or more processors to perform operations comprising: 
[provisioning the SIM for] a plurality of [preferred] telecommunication networks of a multi-network mobile edge computing (MEC) system, wherein each network of the plurality of preferred telecommunication networks are selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12), 
running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46), 
having a workload associated with the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40), 
upon detecting a degradation in a service associated with running the application on the first network, running the application on a second network of the plurality of preferred telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46), and 
having the workload of the application distributed among edge-computing nodes of the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64).
However, Yang does not expressly disclose a subscriber identity module (SIM) communicatively coupled to the one or more processors, or provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks.
In the same field of endeavor, Tsai discloses a subscriber identity module (SIM) communicatively coupled to the one or more processor, and  provisioning a subscriber identity module (SIM) for a plurality of preferred telecommunication networks (The communication network system 1 comprises a multiple subscriber identity module (SIM) user equipment 11, a first network 13 and a second network 15,  Fig.1 and paragraph 18; The people skilled in the art should easily understand that the networks can be operated by the same operator or by the respective operators, paragraph 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Tsai with the teachings of Yang to provide a re-synchronizing method for use in a multi-subscriber identity module (SIM) user equipment.

Consider claim 18, Yang discloses one or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to perform operations comprising (paragraph 101): 
[provisioning a subscriber identity module (SIM) of ] the UE for a plurality of preferred telecommunication networks of a multi-network mobile edge computing (MEC) system, each network of the plurality of preferred telecommunication networks selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE (environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125, Fig.1 and paragraph 17; a MEC network may provide the network device with information indicating the application services that the MEC network supports. According to an exemplary implementation, the MEC network may announce (e.g., broadcast, unicast) to the network device the application services that the MEC network can support. This may be performed periodically and/or in response to a triggering event. For example, the triggering event may be the addition or deletion of an application service to/from the MEC network, paragraph 12); 
running the application on a first network of the plurality of [preferred] telecommunication networks, the first network meeting the edge-computing requirement of the application loaded on the UE (assume an application service session 209 is established between end device 180 and MEC 115-1, paragraph 40; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known, paragraph 46);
 having a workload of the application distributed among edge-computing nodes of the first network (MEC devices 117 of MEC network 115-1 and end device 180 may perform an attachment procedure 205 that includes providing an application service 207 to end device 180,Fig. 2A and paragraph 40) ; 
upon detecting a degradation in a service associated with running the application on the first network, dynamically switching from the first network to a second network of the plurality of [preferred] telecommunication networks, the second network meeting the edge-computing requirement of the application loaded on the UE  (end device 180 may compare the signal quality/channel condition value to a threshold value, and in response to determining that the threshold value is not satisfied, end device 180 may perform the cell reselection procedure, paragraph 41; access devices 107-1 and 107-3 may perform a handover procedure 255, and end device 180 may perform a handover procedure 258... subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64; application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known. Migration controller 124 may use this information in determining whether a target MEC network, which is subject to a MEC handover, can support the application service, paragraph 46);
running the application on the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64); and 
having the workload associated with the application distributed among edge-computing nodes of the second network (subsequent to the execution of the MEC handover service, MEC network 115-2 provides the application service 260 to end device 180 in which an application service session 262 is established, paragraph 64).
However, Yang does not expressly disclose a plurality of preferred telecommunication networks; or based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode. 
In the same field of endeavor, Tsai discloses a  plurality of preferred telecommunication networks; and based on a dual SIM dual standby (DSDS) mode or a dual SIM dual Active (DSDA) mode (dual SIM, paragraph 33; Such devices are referred to as Dual SIM Dual Standby (DSDS) devices, paragraph 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Tsai with the teachings of Yang to provide a re-synchronizing method for use in a multi-subscriber identity module (SIM) user equipment.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. Applicant argues on page 12 that “merely having a MEC network having multiple networks does not teach or otherwise suggest "wherein each network of the plurality of preferred telecommunication networks are selected for inclusion in the MEC system by meeting an edge-computing requirement of an application loaded on the UE," as recited by amended claim 1”. The Examiner respectfully disagrees because Yang discloses in paragraph 12 that in response to the addition or deletion of an application service to/from a MEC network, the MEC network may provide a network device with information indicating the application services that the MEC network supports. One of ordinary skill in the art would find obvious to only use/include the MEC networks that support a particular application.
The Applicant also argues on page 12 that “neither assigning a network address nor providing application service information "to [a] migration controller" teaches or otherwise suggest that "the first network meeting the edge-computing requirement of the application loaded on the UE," as recited by amended claim 1”.
The Examiner respectfully disagrees because Yang discloses in paragraph 46 that “application services field 320 may be continuously updated so that a current state of the application services supported by each MEC network 115 may be known”. One of ordinary skill in the art would  understand that if application service files 320 indicates that a current application is supported by a MEC network, then the MEC network meets the requirement of the application  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al (US 20200275313 A1) discloses scheduling multi-access edge computing resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642